UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-4612


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT EARL MAYS,

                Defendant - Appellant.



                               No. 15-4694


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PARIS CORDAVA WILLIAMS,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:15-cr-00059-F-1; 5:15-cr-00059-F-2)


Submitted:   January 5, 2017                 Decided:   February 10, 2017


Before GREGORY, Chief Judge, and NIEMEYER and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


M. Gordon Widenhouse, Jr., RUDOLF WIDENHOUSE, Chapel Hill, North
Carolina; Joshua B. Howard, GAMMON, HOWARD, ZESZOTARSKI, PLLC,
Raleigh, North Carolina, for Appellants. John Stuart Bruce, United
States Attorney, Jennifer P. May-Parker, First Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     In November 2014, Paris Cordava Williams and a coconspirator

robbed a bank and then fled to a car driven by Robert Earl Mays.

Police tracked the robbers to Mays’ car and found Williams and the

coconspirator in the trunk with the stolen money and a handgun.                  A

grand jury then indicted Williams and Mays for bank robbery and

aiding and abetting, in violation of 18 U.S.C. §§ 2113(a), 2

(2012), and for being felons in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1), 924 (2012).

        Mays moved to sever his trial from Williams’ trial, but the

district court denied the motion.                  At the joint trial, both

defendants moved for judgments of acquittal.                 The court granted

Mays’ motion for acquittal for the felon in possession count, but

denied the motions as to all other counts.

     The jury then convicted Mays and Williams of bank robbery and

aiding and abetting and convicted Williams of being a felon in

possession       of    a   firearm.      At   sentencing,   the   district   court

enhanced Mays’ sentence based on Williams’ possession of a firearm

under     U.S.        Sentencing      Guidelines   Manual    §§ 1B1.3(a)(1)(B),

2B3.1(b)(2)(C) (2014).

     On appeal, Mays and Williams challenge the denial of their

motions for judgment of acquittal, and Mays separately challenges

the denial of his motion to sever and his sentence.                    We reject

each challenge and affirm.

                                              3
     We review de novo a denial of a motion for judgment of

acquittal.   United States v. White, 810 F.3d 212, 228 (4th Cir.

2016), cert. denied, 136 S. Ct. 1833 (2016).             “The question is

whether, viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.”                Id.

(internal quotation marks omitted).

     Under   this   standard,   Mays      challenges   his    conviction   for

aiding and abetting bank robbery, while Williams challenges his

conviction for being a felon in possession of a firearm.                   The

evidence supports both convictions, and therefore, these claims

fail.

     Turning to Mays’ separate arguments, we reject Mays’ claim

that the district court erred when it denied his             motion to sever.

We review a district court’s denial of a motion to sever for abuse

of discretion, “recognizing that there is a presumption in favor

of joint trials in cases in which defendants have been indicted

together.”   United States v. Medford, 661 F.3d 746, 753 (4th Cir.

2011).   A district court may sever codefendants’ trials when the

joinder “appears to prejudice a defendant or the government.” Fed.

R. Crim. P. 14(a).     Even where a defendant shows the possibility

of   prejudice,     “less   drastic       measures,    such     as   limiting

instructions, often will suffice to cure any risk of prejudice.”

Zafiro v. United States, 506 U.S. 534, 539 (1993).             Mays failed to

                                      4
show that joinder prejudiced him or that the district court’s

limiting instruction did not suffice.            Thus, we conclude that the

district court did not abuse its discretion when it denied Mays’

motion to sever.

     Finally,   we    also   reject    Mays’    objection     to    the    factual

findings supporting his sentence.            We review a sentencing court’s

factual    findings   for    clear   error.      United    States    v.    Flores-

Alvarado, 779 F.3d 250, 254 (4th Cir. 2015).               “Clear error occurs

when, although there is evidence to support it, the reviewing court

on   the   entire    evidence   is    left    with   the   definite       and   firm

conviction that a mistake has been committed.”               United States v.

Harvey, 532 F.3d 326, 336-37 (internal quotation marks omitted).

     Here, the alleged error concerns the district court’s finding

that a firearm was possessed during the robbery, thereby triggering

the five-level enhancement in USSG § 2B3.1(b)(2)(C).                  Related to

that section, USSG § 1B1.3(a)(1)(B) provides that a district court

may hold a defendant accountable for his codefendant’s acts if

those acts occurred within the scope of joint criminal activity,

furthered the criminal activity, and were reasonably foreseeable.

Our review of the record shows that the district court did not

clearly err in making factual findings to support the application

of USSG §§ 1B1.3(a)(1)(B), 2B3.1(b)(2)(C).

      Accordingly, we affirm the district court’s judgments against

Mays and Williams.       We dispense with oral argument because the

                                        5
facts   and   legal    contentions     are   adequately    presented     in   the

materials     before   this   court,   and   argument     would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                        6